DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20100092895).
Regarding claim 1, Zhang discloses that a photosensitive siloxane composition comprising: a polysiloxane (Pa) which contains a repeating unit represented by the following formula (ia): ##STR00018## wherein R is hydrogen, a monovalent to trivalent, linear, branched or cyclic, saturated or unsaturated C.sub.1-30 aliphatic hydrocarbon group, or a monovalent to trivalent C.sub.6-30 aromatic hydrocarbon group, in said aliphatic hydrocarbon group and said aromatic hydrocarbon group, one or more methylene are unsubstituted or substituted with oxy, imide or carbonyl, one or more hydrogens are unsubstituted or substituted with fluorine, hydroxy or alkoxy, or one or more carbons are unsubstituted or substituted with silicon, when R is divalent or trivalent, R connects Si atoms contained in a plurality of repeating units, and all or part of said repeating units form a structure represented by the following formula (ia′): ##STR00019## wherein L is —(CR′.sub.2).sub.n— or ##STR00020## provided that n is an integer of 1 to 3, and each R′ is independently hydrogen, methyl or ethyl; a photoactive agent; and a solvent (para. 0011-0013).
Reclaim 2, Zhang discloses that said polysiloxane (Pa) further contains a repeating unit represented by the following formula (ib): ##STR00021## (Q-type).
Reclaim 3, Zhang discloses that said polysiloxane (Pa) comprises a block in which two or more of said structures represented by the formula (ia′) are directly combined with each other (para. 0011-0013).
Reclaim 4, Zhang discloses that the number of said structures represented by the formula (ia′) included in said blocks is 10 mol % or more based on the total number of all those contained in said polysiloxane (Pa) (para. 0011-0013).
Reclaim 5, Zhang discloses that a polysoloxane (Pb) which contains the repeating unit represented by the formula (ia) but does not contain the structure represented by the formula (ia′)(para. 0011-0013).
Reclaim 6, Zhang discloses that said polysoloxane (Pb) further contains the repeating unit represented by said formula (ib) (para. 0011-0013).
Reclaim , Zhang discloses that said polysoloxane (Pa) or (Pb) has a mass average molecular weight of 500 to 25,000 (para. 0011-0013, a stochiometric structure  is the same ).
Reclaim 8, Zhang discloses that the number of said structures represented by the formula (ia′) is 0.5 to 50% based on the total number of all the repeating units contained in the whole of the polysiloxanes (para. 0011-0013, a stochiometric structure  is the same ).
Reclaim 9, Zhang discloses that the summed number of both the repeating units (ia) serving as a part of (ia′) in the polysiloxane (Pa) and those (ia) not connecting to another (ia) via said R is 60 mol % or more based on the total number of all the repeating units (ia) contained in the polysiloxane (Pa) (para. 0011-0013, a stochiometric structure  is the same ).
Reclaim 10, Zhang discloses that the number of the structures represented by the following formula (ic): ##STR00022## wherein Y is a divalent or trivalent, linear, branched or cyclic, saturated or unsaturated aliphatic hydrocarbon group, or a divalent or trivalent aromatic hydrocarbon group, in said aliphatic hydrocarbon group and said aromatic hydrocarbon group, one or more methylene are unsubstituted or substituted with oxy, imide or carbonyl, one or more hydrogens are unsubstituted or substituted with fluorine, hydroxy or alkoxy, and one or more carbons are unsubstituted or substituted with silicon, z is 2 or 3, and Y is neither —(CR′.sub.2).sub.n— or ##STR00023## provided that n is an integer of 1 to 3, and each R′ is independently hydrogen, methyl or ethyl is 25 mol % or less based on the total number of all the repeating units contained in the whole of the polysiloxanes (para. 0011-0013).
Reclaim 11, Zhang discloses that the containing ratio of said photoactive agent is 20 parts by mass or less based on the 100 parts by mass of the polysiloxane (para. 0011-0013, a stochiometric structure  is the same ).
Reclaim 12, Zhang discloses that is a positive type photosensitive composition (para. 0011-0013, a stochiometric structure  is the same ).
Reclaim 13, Zhang discloses that is a negative type photosensitive composition (para. 0011-0013, a stochiometric structure  is the same ).
Reclaim 14, Zhang discloses that a pattern forming method comprising: applying the composition according to claim 1 on a substrate, image wise exposing it to light, and then developing it (para. 0011-0013, a stochiometric structure  is the same ).
Reclaim 15, Zhang discloses that heating the composition after developing.
Reclaim 16, Zhang discloses that provides a pattern after heating having a taper angle selected in the range of 15 to 80° (para. 0011-0013, a stochiometric structure  is the same ).
Reclaim 17, Zhang discloses that, if the applied composition is exposed to light in a 1:3 line-and-space pattern shape (5 μm line, 15 μm space) to form a pattern, the increasing ratio of the linewidth after heating for curing to that after developing is not larger than 35% (para. 0011-0013, a stochiometric structure  is the same ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899